Citation Nr: 1433735	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-21 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, rated as 60 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for a lumbar spine disability and a TDIU.  In June 2014, the Veteran testified before the Board at a hearing held at the RO.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his June 2014 hearing, the Veteran requested that his appeal with regard to the issue of entitlement to an increased rating for a lumbar spine disability be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for a lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2013). 

In May 2010, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to an increased rating for a lumbar spine disability, as identified in the April 2010 statement of the case.  
At his June 2014 hearing, and in a written statement, the Veteran stated that he no longer wished to pursue that claim.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of entitlement to an increased rating for a lumbar spine disability, there remains no allegations of errors of facts or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue. 

Accordingly, the issue of entitlement to an increased rating for a lumbar spine disability is dismissed.


ORDER

The issue of entitlement to an increased rating for a lumbar spine disability is dismissed.



REMAND

The Veteran contends that he is unable to obtain or maintain gainful employment due to his service-connected disabilities, mainly his lumbar spine disability and his right knee disability.

The record reflects that the Veteran worked as security manager for a hotel until 2007, when he was diagnosed with myeloma of the spine.  The records reflect that when the Veteran was diagnosed with multiple myeloma in February 2007, he had been experiencing severe back pain for six months, as well as renal failure.  He was found to have a pathologic fracture of T8 with extensive bone disease due to myeloma.  He was hospitalized for two months and subsequently received radiation therapy to the spine.  He then underwent continuing treatment and had a bone marrow transplant.  In April 2009, his myeloma was in remission.  At that time, he reported that his back pain was worse in the morning, but that it improved during the day.  

On September 2009 VA examination, it was noted that the Veteran had suffered compression fractures of the lumbar spine due to his myeloma.  The fractures appeared to have healed.  He used a cane and walker at all times.  The examiner concluded that the Veteran's lumbar spine disability and right knee disability did not prevent employability.  The examiner pointed out that the Veteran had many nonservice-connected medical problems.  Given the Veteran's disability picture, he would be able to seek gainful employment in a sedentary position due to his service-connected disabilities alone.  

At his June 2014 hearing before the Board, the Veteran stated that his lumbar spine disability prevented him from being able to complete many tasks of daily living.  If he washed dishes, he had to lean on the sink.  If he went grocery shopping, he would have to sit and rest while his wife completed the shopping.  He stated that he could only walk for one block at a time.  It took him three hours to get ready in the morning.  It was difficult for him to concentrate due to his back and knee pain.  He also stated that in March 2006, he had received a Bachelor's degree in business management.

In this case, the Board finds that a new VA examination is necessary in order to fairly asses the Veteran's claim.  The most recent VA opinion on the matter of the Veteran's employability was conducted in September 2009, almost 5 years ago.  In light of the Veteran's testimony at his hearing, and the severity of his lumbar spine disability, the Board finds that it is currently unclear as to whether he meets the criteria for a TDIU.  Moreover, the Board finds that clarification is needed as to the symptoms the Veteran is experiencing as due to his service-connected lumbar spine disability and as due to his nonservice-connected myeloma. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent employment.  The Veteran's claims file must be made available to the examiner prior to the examination. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent probability) that the Veteran's service-connected lumbar spine disability, right knee disability, tinnitus, and hypertension prevent him from obtaining and maintain gainful employment.  The examiner should clarify whether the Veteran's current spine limitations are caused by his service-connected degenerative disc disease of the lumbar spine or as due to his nonservice-connected multiple myelomas now in remission. 
 
2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


